Citation Nr: 0120605	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1962 to April 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  In the decision, the RO denied 
service connection for "a nervous condition."

During the course of his appeal, the veteran raised the 
matter of entitlement to service connection for a left hand, 
ring finger, partial amputation.  However, the RO previously 
granted service-connection for this disability in February 
1973.  Accordingly, that matter is not presently before the 
Board.  The Board finds, however, that the veteran's 
contentions have raised a claim for an increased rating for 
that disorder which must be addressed by the RO.


FINDINGS OF FACT

1.  All the relevant evidence necessary for an informed 
decision on the veteran's appeal has been obtained by the RO. 

2.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and the evidence does not reasonably demonstrate 
that the veteran has an acquired psychiatric disorder which 
is related to his period of military service or which was 
caused or aggravated by his service-connected gastritis and 
duodenitis with small hiatal hernia.


CONCLUSIONS OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by military service, a psychosis may not be 
presumed to have been incurred in service, and an acquired 
psychiatric disorder was not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.310 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is presently service-connected for gastritis and 
duodenitis with a small hiatal hernia, which is considered 10 
percent disabling, effective from May 1999.  He is also 
service-connected for a partial amputation of the distal end 
of the fourth left finger and a left forearm donor graft 
scar, which are both considered 0 percent disabling, 
effective February 1973.

The veteran contends that he has a nervous condition related 
to his period of service.  He asserts that the nervous 
condition was associated with stomach problems.  Service 
medical records from February 1962 to February 1967 are 
associated with the claims file.  The report of a medical 
history prepared in February 1962 in connection with the 
veteran's entrance examination is pertinent for a notation 
from the examiner stating that the veteran had a "nervous 
disposition."  The report of a medical examination conducted 
at that time shows that psychiatric evaluation was normal.  
Therefore, the veteran is presumed to have been in sound 
condition upon entrance into service.  See 38 U.S.C.A. § 1111 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(b) (2000).

Subsequent service medical records reveal the veteran was 
treated for difficulties related to his stomach.  The veteran 
was treated in March 1963 for vomiting after eating in 
addition to a strong cough.  The impression was mild 
bronchitis.

In January 1964, the veteran was treated for nausea and 
vomiting.  The symptoms occurred mostly in the mornings after 
eating.  The impression was a peptic ulcer or gastritis.  
Treatment consisted of a bland diet and medication.

In February, April, and October 1964, the veteran was again 
treated for a possible peptic ulcer.  Symptomatology included 
gagging and vomiting usually after drinking coffee or smoking 
cigarettes and was treated with medication and a bland diet.

In the February 1967 discharge examination, the veteran 
denied nervous trouble of any sort, and upon clinical 
evaluation, no abnormalities related to a nervous condition 
were noted.  With regard to the veteran's stomach, the 
examiner noted that the veteran had a hernia in 1961, which 
was surgically repaired without complication.  The veteran 
also reported at that time, that he got nauseous when he 
drank excessive amounts of coffee and that he had this 
problem since 1962.  The examiner elaborated that the veteran 
was treated for a possible peptic ulcer with a bland diet and 
medication.  He stated the veteran was essentially 
asymptomatic when he abstained from coffee.

There is no medical evidence of a psychosis within a year 
after separation from service.  VA progress notes from 1991 
to 1994 reveal that the veteran was diagnosed with and 
treated for a hiatal hernia with reflux, gastritis and 
duodenitis.  The records do not reflect complaint, diagnosis 
or treatment for any nervous condition. 

In September 1999, during a VA examination, the veteran 
reported that he had been suicidal in the past, and had 
severe panic attacks made worse by stress of any kind, which 
in turn tended to make his stomach condition worse.  The 
examiner's diagnosis was gastritis and duodenitis, 
symptomatic and small hiatal hernia, for which the veteran is 
presently service-connected.



Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the VA's duty to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  See 38 U.S.C. § 5103A.  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g.,  Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The claims file contains the veteran's available service 
medical records and post service medical records.  The 
veteran underwent a recent VA examination in September 1999 
pertinent to his claim of a nervous stomach condition.  The 
record indicates that the examiner had access to the 
veteran's medical records, and noted his subjective 
complaints when making his assessments.  In the statement of 
the case and supplemental statements of the case, the RO 
explained the basis for its denial of entitlement to service 
connection for a nervous condition.  The RO also noted the 
evidence reviewed, and regulations relevant to the matters at 
issue.  The veteran stated in his Form 9, dated June 2000, 
that he would supply evidence of his nervous condition from 
his attending physician.  The claims file does not contain 
such stated evidence from an attending physician.  In July 
2000 and January 2001, the RO requested that the veteran 
provide medical evidence that his reported nervous condition 
was a current disability and that such was related to his 
period of military service.  No such evidence was 
forthcoming.  Accordingly, the Board finds that all the facts 
have been developed to the extent possible, and that the 
dictates of 38 U.S.C.A. §§ 5103A, 5107 have been satisfied as 
to the issue on appeal.

Pertinent Law and Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307(2000) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C. §  5107; Alemany v. Brown 9 Vet. 
App. 518 (1996).

Analysis

The Board does not dispute the veteran's contentions that he 
was treated for what he characterizes as a "nervous 
stomach" condition in service.  See Smith v. Derwinski, 2 
Vet. App. 147 (1992).  However, upon discharge in April 1966, 
the veteran reported that he had no nervous trouble of any 
kind, and upon clinical evaluation no such abnormality was 
noted.  Moreover, at that time, his stomach condition was 
attributed to a possible peptic ulcer, and it was noted that 
he was essentially asymptomatic if he abstained from drinking 
coffee.  Therefore, the service medical records do not 
provide any support for the contention that an acquired 
psychiatric disorder was present during service.  

Further, there is no evidence of treatment for a psychiatric 
disorder related to his stomach or otherwise since the 
veteran's separation from service.  Although the RO has 
requested such evidence, the claims file contains no present 
diagnosis of a psychiatric disorder, and the veteran, who is 
not medically trained, is not competent to make such a 
diagnosis.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has 
noted that the VA examiner in September 1999 stated that the 
veteran had panic attacks which tended to make his stomach 
trouble worse, but there is no indication that the service-
connected stomach disorder aggravates the veteran's panic 
attacks as would be required to establish service connection 
for an acquired psychiatric disorder on a secondary basis.  

Moreover, although the medical examiner noted the veteran's 
subjective complaints of suicidal ideation and anxiety 
symptoms in the September 1999 VA examination, he did not 
make any clinical findings or diagnoses pertinent to such 
when opining that the veteran had gastritis and duodenitis 
with small hiatal hernia.  As noted above, the veteran as one 
not medically trained is not competent to relate his reported 
nervous condition to his service-connected gastritis and 
duodenitis with small hiatal hernia.

In summary, the Board finds that an acquired psychiatric 
disorder was not present during service, a psychosis was not 
manifest within a year after service, and the evidence does 
not reasonably demonstrate that the veteran has an acquired 
psychiatric disorder which is related to his period of 
military service or which was caused or aggravated by his 
service-connected gastritis and duodenitis with small hiatal 
hernia.  Accordingly, the Board concludes that a nervous 
condition was not incurred in or aggravated by military 
service, a psychosis may not be presumed to have been 
incurred in service, and an acquired psychiatric disorder was 
not proximately due to or the result of a service-connected 
disability.  In view of the evidentiary and factual 
circumstances presented in this case, the Board does not 
perceive a basis for granting the benefit claimed, nor is it 
found that any useful purpose would be served in engaging in 
further efforts to develop the record at this time.  
Accordingly, the preponderance of the evidence is against a 
finding of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran, is, however, always free 
to submit to the VA any records which he feels might be 
pertinent to the matter of attempting to reopen his claim to 
service connect an acquired psychiatric disorder.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

 



